 
 
 

--------------------------------------------------------------------------------

PROMISSORY NOTE
$115,000,000.00 
New York, New York
March 1, 2011
 
 
 
FOR VALUE RECEIVED, (i) SUN SIESTA BAY LLC, a Michigan limited liability company
(“Siesta Bay”), (ii) SUN PHEASANT RIDGE LIMITED PARTNERSHIP, a Michigan limited
partnership (“Pheasant Ridge”), (iii) SUN/YORK L.L.C., a Michigan limited
liability company (“York”), (iv) SUN RICHMOND LLC, a Michigan limited liability
company (“Richmond”), (v) SUN GROVES LLC, a Michigan limited liability company
(“Groves”), (vi) SUN LAKE JULIANA LLC, a Michigan limited liability company
(“Lake Juliana”), (vii) SUN LAKE SAN MARINO LLC, a Michigan limited liability
company (“San Marino”), (viii) SUN CANDLELIGHT VILLAGE LLC, a Michigan limited
liability company (“Candlelight Village”), (ix) SUN SOUTHFORK LLC, a Michigan
limited liability company (“Southfork”), (x) SUN FOUR SEASONS LLC, a Michigan
limited liability company (“Four Seasons”), and (xi) SUN LAFAYETTE PLACE LLC, a
Michigan limited liability company (“Lafayette Place”), each having its
principal place of business at c/o Sun Communities, Inc., 27777 Franklin Road,
Suite 200, Southfield, Michigan 48034 (together with their successors and
permitted assigns, (Siesta Bay, Pheasant Ridge, York, Richmond, Groves, Lake
Juliana, San Marino, Candlelight Village, Southfork, Four Seasons and Lafayette
Place are hereinafter referred to individually as a “Borrower” or collectively,
as “Borrower” or “Borrowers” as the context may require), hereby unconditionally
promises to pay to the order of JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a
banking association chartered under the laws of the United States of America, as
payee, having an address at 383 Madison Avenue, New York, New York 10179
(together with its successors and assigns, “Lender”), or at such other place as
the holder hereof may from time to time designate in writing, the principal sum
of One Hundred Fifteen Million and No/100 Dollars ($115,000,000.00), in lawful
money of the United States of America with interest thereon to be computed from
the date of this Note at the Interest Rate, and to be paid in accordance with
the terms of this Note and that certain Loan Agreement, dated the date hereof,
between Borrower and Lender (as the same may hereafter be amended, restated,
replaced, supplemented, renewed, extended or otherwise modified from time to
time, the “Loan Agreement”).  All capitalized terms not defined herein shall
have the respective meanings set forth in the Loan Agreement.
 
ARTICLE 1:  PAYMENT TERMS
 
Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in Article II of the Loan Agreement and the outstanding balance
of the principal sum of this Note and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE 2:  DEFAULT AND ACCELERATION
 
The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid on or prior to the
date when due or if not paid on the Maturity Date or on the happening of any
other Event of Default.
 
ARTICLE 3:  LOAN DOCUMENTS
 
This Note is secured by the Mortgages and the other Loan Documents.  All of the
terms, covenants and conditions contained in the Loan Agreement, the Mortgages
and the other Loan Documents are hereby made part of this Note to the same
extent and with the same force as if they were fully set forth herein.  In the
event of a conflict or inconsistency between the terms of this Note and the Loan
Agreement, the terms and provisions of the Loan Agreement shall govern.
 
ARTICLE 4:  SAVINGS CLAUSE
 
Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrower and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the Maximum
Legal Rate, (b) in calculating whether any interest exceeds the Maximum Legal
Rate, all such interest shall be amortized, prorated, allocated and spread over
the full amount and term of all principal indebtedness of Borrower to Lender,
and (c) if through any contingency or event Lender receives or is deemed to
receive interest in excess of the Maximum Legal Rate, any such excess shall be
deemed to have been applied toward payment of the principal of any and all then
outstanding indebtedness of Borrower to Lender.
 
ARTICLE 5:  NO ORAL CHANGE
 
This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.
 
ARTICLE 6:  WAIVERS
 
    Borrower and all others who may become liable for the payment of all or any
part of the Debt do hereby severally waive presentment and demand for payment,
notice of dishonor, notice of intention to accelerate, notice of acceleration,
protest and notice of protest and non-payment and all other notices of any
kind.  No release of any security for the Debt or extension of time for payment
of this Note or any installment hereof, and no alteration, amendment or waiver
of any provision of this Note, the Loan Agreement or the other Loan Documents
made by agreement between Lender or any other Person shall release, modify,
amend, waive, extend, change, discharge, terminate or affect the liability of
Borrower, and any other Person who may become liable for the payment of all or
any part of the Debt, under this Note, the Loan Agreement or the other Loan
Documents.  No notice to or demand on Borrower shall be deemed to be a waiver of
the obligation of Borrower or of the right of Lender to take further action
without further notice or demand as provided for in this Note, the Loan
Agreement or the other Loan Documents.  If
 

 
 
-2-

--------------------------------------------------------------------------------

 
 
Borrower is a partnership, the agreements herein contained shall remain in force
and be applicable, notwithstanding any changes in the individuals or entities
comprising the partnership, and the term “Borrower,” as used herein, shall
include any alternate or successor partnership, but any predecessor partnership
and their partners shall not thereby be released from any liability.  If any
Borrower is a limited liability company, the agreements herein contained shall
remain in force and be applicable, notwithstanding any changes in the members
comprising the limited liability company, and the term “Borrower” as used
herein, shall include any alternate or successor limited liability company, but
any predecessor limited liability company and their members shall not thereby be
released from any liability.  (Nothing in the foregoing sentence shall be
construed as a consent to, or a waiver of, any prohibition or restriction on
transfers of interests in such partnership, corporation or limited liability
company which may be set forth in the Loan Agreement, the Mortgages or any other
Loan Document.)
 
ARTICLE 7:  TRANSFER
 
Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the
matter; but Lender shall retain all rights hereby given to it with respect to
any liabilities and the collateral not so transferred.
 
ARTICLE 8:  EXCULPATION
 
The provisions of Section 9.3 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.
 
ARTICLE 9:  GOVERNING LAW
 
(A) THIS NOTE WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY BORROWER AND
ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THIS NOTE WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE
AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT LAWS) AND
ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA.  TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS NOTE AND
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
 

 
 
-3-

--------------------------------------------------------------------------------

 

STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.
 
(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS NOTE MAY AT LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL
OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING.  BORROWER DOES HEREBY DESIGNATE AND APPOINT:
 
Bradley M. Dock
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York  10004
 
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.
 
ARTICLE 10:  NOTICES
 
All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.
 
ARTICLE 11:  JOINT AND SEVERAL
 
If more than one Person has executed this Note as “Borrower”, the obligations of
all such Persons hereunder shall be joint and several.
 
 
[NO FURTHER TEXT ON THIS PAGE]
 

 
 
-4-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.
 
    BORROWERS:
 
SUN SIESTA BAY LLC, a Michigan limited liability company


 
By:
SUN QRS POOL 13, INC., a Michigan corporation, its Manager





By:              /s/ Jonathan M.
Colman                                                      
Name:  Jonathan M. Colman
Title:  Executive Vice President


SUN PHEASANT RIDGE LIMITED PARTNERSHIP, a Michigan limited partnership


 
By:
SUN QRS POOL 2, INC., a Michigan corporation, its General Partner





By:              /s/ Jonathan M.
Colman                                                      
Name:  Jonathan M. Colman
Title:  Executive Vice President




SUN/YORK L.L.C., a Michigan limited liability company


 
By:
SUN QRS POOL 2, INC., a Michigan corporation, its Manager





By:              /s/ Jonathan M.
Colman                                                      
Name:  Jonathan M. Colman
Title:  Executive Vice President



Promissory Note
 
 

--------------------------------------------------------------------------------

 

SUN RICHMOND LLC, a Michigan limited liability company


 
By:
SUN QRS POOL 2, INC., a Michigan corporation, its Manager





By:              /s/ Jonathan M.
Colman                                                      
Name:  Jonathan M. Colman
Title:  Executive Vice President




SUN GROVES LLC, a Michigan limited liability company


 
By:
SUN QRS POOL 2, INC., a Michigan corporation, its Manager





By:              /s/ Jonathan M.
Colman                                                      
Name:  Jonathan M. Colman
Title:  Executive Vice President




SUN LAKE JULIANA LLC, a Michigan limited liability company


 
By:
SUN QRS POOL 4, INC., a Michigan corporation, its Manager





By:              /s/ Jonathan M.
Colman                                                      
Name:  Jonathan M. Colman
Title:  Executive Vice President




SUN LAKE SAN MARINO LLC, a Michigan limited liability company


 
By:
SUN QRS POOL 4, INC., a Michigan corporation, its Manager





By:              /s/ Jonathan M.
Colman                                                      
Name:  Jonathan M. Colman
Title:  Executive Vice President

Promissory Note
 
 

--------------------------------------------------------------------------------

 

SUN CANDLELIGHT VILLAGE LLC, a Michigan limited liability company


 
By:
SUN QRS POOL 13, INC., a Michigan corporation, its Manager





By:              /s/ Jonathan M.
Colman                                                      
Name:  Jonathan M. Colman
Title:  Executive Vice President




SUN SOUTHFORK LLC, a Michigan limited liability company


 
By:
SUN QRS POOL 4, INC., a Michigan corporation, its Manager





By:              /s/ Jonathan M.
Colman                                                      
Name:  Jonathan M. Colman
Title:  Executive Vice President


SUN FOUR SEASONS LLC, a Michigan limited liability company


 
By:
SUN QRS POOL 4, INC., a Michigan corporation, its Manager





By:              /s/ Jonathan M.
Colman                                                      
Name:  Jonathan M. Colman
Title:  Executive Vice President




SUN LAFAYETTE PLACE LLC, a Michigan limited liability company


 
By:
SUN QRS POOL 4, INC., a Michigan corporation, its Manager





By:              /s/ Jonathan M.
Colman                                                      
Name:  Jonathan M. Colman
Title:  Executive Vice President



Promissory Note
 
 

--------------------------------------------------------------------------------

 
